Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is a final rejection in response to the claim amendment(s) and applicant’s remarks submitted on 1/22/21, the response to a FAOM submitted on 12/17/20.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,043,554 (Yip) in view of US Patent 8,906,179 (Coxon).

Regarding claims 14 and 20, Yip teaches a composite layup system comprising:
a mold (206 in Fig. 3; col. 4 lines 41-60) having a curvature and a cavity; and
a layup support 218 configured to provide support for laying up composite material on the mold, the layup support comprising a composite material, a first edge having a first formed filler, a second edge having a second formed filler (Fig. 3; col. 5 lines 12-21: "The U-shape portion 218 may be supplemented by fillers 220 to create a continuous contour along the exterior side of the second flange portion 108"), a first surface having a curvature configured to continue the curvature of the mold over the cavity and a second surface opposite the first surface (Fig. 3; col. 5 lines 12-21).



While Yip does not expressly disclose wherein the layup support is formed specifically of a cured and / or at least partially cured composite material, the layup support of Yip can be formed of prepreg (col. 4 lines 9-28; col. 5 line 19).  It is well known in the composite-forming art to modify conventional prepreg such that the material comprising the prepreg is either pre-cured or at least partially cured (Coxon: col. 5 lines 2-5).
It would thus have been obvious to one of ordinary skill in the art at the time of the invention to have at least cured and / or at least partially cured the prepreg material of the layup support of Yip, with a reasonable expectation of successfully permitting handling of the resulting prepreg and selective assembly of said prepreg (Coxon: col. 5 lines 2-5; KSR Rationale Ill: MPEP 2141).
Further, while the first edge of Yip is not expressly disclosed as having a first integrally formed filler, and while the second edge of Yip is not expressly disclosed as having a second integrally formed filler, the use of first and second integrally formed fillers (i.e. the use of a one piece construction) in lieu of the first and second separately formed fillers as disclosed in Yip, would be merely a matter of obvious engineering choice, since integrating the filler would serve the same purpose as having the filler as a separate entity.  Regarding making components integral: see MPEP 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

In response to applicant’s remarks that Yip reference does not disclose or suggest that the Yip fillers 220 are integrally formed on an edge of a layup support; instead, the Yip reference teaches that the Yip fillers 220 are separate features (Figure 3, column 5, lines 15-21 and column 5, line 66 to column 6, line 2); consequently, the Yip and/or Coxon references do not disclose or suggest the claimed invention because the Yip and/or Coxon references, alone or in combination with one another, do not disclose or suggest the claimed element of a layup support comprising a first edge having a first integrally formed filler;
          As another example, the Yip and Coxon references do not disclose or suggest a layup support comprising a second edge having a second integrally formed filler (as noted above, the Office Action cites features 220 as fillers); regardless, the Yip reference does not disclose or suggest that the Yip fillers 220 are integrally formed on an edge of a layup support; in contrast, the Yip reference teaches that the Yip fillers 220 are separate features (Figure 3, column 5, lines 15-21 and column 5, line 66 to column 6, line 2); consequently, the Yip and/or Coxon references do not disclose or suggest the claimed invention because the Yip and Coxon references, alone or in combination, do not disclose or suggest the claimed element of a layup support comprising a second edge having a second integrally formed filler;
The use of first and second integrally formed fillers (i.e. the use of a one piece construction) in lieu of the first and second separately formed fillers as disclosed in Yip would be merely a matter of obvious engineering choice, since integrating the filler In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Regarding claim 15, Yip teaches further comprising: a bladder 216 configured to be placed within the cavity (Fig. 3; col. 5 lines 1-21). 

Regarding claim 16, Yip teaches wherein the curvature of the mold is convex (Fig. 3). 

Regarding claim 17, Yip teaches wherein the layup support 218 further comprises a first edge and a second edge separated by a width of the layup support 218, wherein the width of the layup support 218 is the same as a width of the cavity (Fig. 3; col. 5 lines 12-21).

Regarding claim 18, Yip teaches wherein the layup support 218 further comprises a first edge, a second edge separated from the first edge by a width of the layup support, and a number of filler portions 220 associated (by definition, brought into contact with; existence together in space or in logical relation) with the first edge and the second edge (Fig. 3; col. 5 lines 12-21: "The U-shape portion 218 may be supplemented by [by definition, completed or enhanced when added to it] fillers 220 to create a continuous contour along the exterior side of the second flange portion 108").

Regarding claim 19, Yip teaches wherein a length of the layup support 218 is 
the same as a length of the cavity (Fig. 3; col. 5 lines 12-21).

Regarding claim 21: while Yip does not expressly disclose wherein the curvature of the mold is planar, the shape of the mold is an obvious design choice (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Response to Arguments

Examiner thanks Applicant for their response(s).

112 Rejections
In light of the amendment(s) to Claims 17 and 19, the rejection of Claims 17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Remarks Regarding US Patent 8,043,554 (Yip) and US Patent 8,906,179 (Coxon)
In light of the amendment(s) to Claim 14, the rejection of Claim 14 under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Yip has been withdrawn.
          In response to applicant’s remarks that Yip reference does not disclose or suggest that the Yip fillers 220 are integrally formed on an edge of a layup support; instead, the Yip reference teaches that the Yip fillers 220 are separate features (Figure 3, column 5, lines 15-21 and column 5, line 66 to column 6, line 2); consequently, the Yip and/or Coxon references do not disclose or suggest the claimed invention because 
          As another example, the Yip and Coxon references do not disclose or suggest a layup support comprising a second edge having a second integrally formed filler (as noted above, the Office Action cites features 220 as fillers); regardless, the Yip reference does not disclose or suggest that the Yip fillers 220 are integrally formed on an edge of a layup support; in contrast, the Yip reference teaches that the Yip fillers 220 are separate features (Figure 3, column 5, lines 15-21 and column 5, line 66 to column 6, line 2); consequently, the Yip and/or Coxon references do not disclose or suggest the claimed invention because the Yip and Coxon references, alone or in combination, do not disclose or suggest the claimed element of a layup support comprising a second edge having a second integrally formed filler;
The use of first and second integrally formed fillers (i.e. the use of a one piece construction) in lieu of the first and second separately formed fillers as disclosed in Yip would be merely a matter of obvious engineering choice, since integrating the filler would serve the same purpose as having the filler as a separate entity.  See MPEP 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI H WU whose telephone number is (571) 270-7666.  The examiner can normally be reached on Mon.-Fri. (8am - 12 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8666.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/VICKI H WU/Examiner, Art Unit 1745                                                                                                                                                                                                        /PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745